Title: From John Adams to James Searle, 20 October 1781
From: Adams, John
To: Searle, James



Amsterdam Oct. 20. 1781
Dr sir


I condole with you most affectionately and cordially in your fresh disappointment.It is to be hoped the Tide will turn.
I have recd, Letters for You from Govr Reed, with a desire to open them in case of your being gone. You were gone, and I opened them and read them, with infinite Pleasure. They contain the best Account of American affairs that I have seen. The substance of them, is Advising you, very respectfully, and friendly, to come home, unless you had Succeded or Saw a Prospect of Speedy success.
I knew not where to send them with a Prospect of meeting you, and shall therefore wait your orders.
What Judgment are We to form of the Comr and his designs? what are become of all the Letters? especially those to Congress? Congress have not recd a Letter from me these 12 months. A Charm is certainly set upon my Correspondence yet I should not think it of sufficient Importance for a Devil or a Witch to interfere. All my Letters by way of Statia, and by Several Vessells directly to America are lost. Now these by the S. C.
I have been to the Gate of death since You left me, with a malig­ nant nervous fever: but Dr. Osterdykes masterly skill and Quinquina’s wonderous Virtue have brought me back, but I am yet feeble and good for nothing. Yours in great haste affectionately & sincerely.
